Citation Nr: 1132381	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-38 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral leg numbness, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for ear pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for dry eyes, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for bilateral nasal pinquecula.

7.  Entitlement to an initial rating in excess of 30 percent for dysthymic disorder with anxiety features.

8.  Entitlement to an initial compensable rating for right inguinal hernia status post herniorrhaphy.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from April 1979 to April 1983.  He also had National Guard service with a period of active duty from January 2003 to April 2004, including combat service during the Persian Gulf War.  His decorations include the Combat Infantryman Badge and the Purple Heart.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for bilateral nasal pinquecula; higher ratings for dysthymic disorder with anxiety features and a right inguinal hernia; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Degenerative joint disease of the bilateral knees was incurred in service.

3.  Tinnitus was incurred in service.

4.  A qualifying chronic disability manifested by bilateral leg numbness has not been attributed to any known clinical diagnosis and became manifest during the Persian Gulf War.

5.  A qualifying chronic disability manifested by ear pain has not been attributed to any known clinical diagnosis and became manifest during the Persian Gulf War.

6.  A qualifying chronic disability manifested by dry eyes has not been attributed to any known clinical diagnosis and became manifest during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was incurred during active service.  38 U.S.C.A. §§ 1111, 1131, 1154(b), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Degenerative joint disease of the left knee was incurred during active service.  38 U.S.C.A. §§ 1111, 1131, 1154(b), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  Tinnitus was incurred as a result of service.  38 U.S.C.A. §§ 1111, 1131, 1154(b), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2010).

4.  A disability manifested by right leg numbness is presumed to have been incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

5.  A disability manifested by left leg numbness is presumed to have been incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

6.  A disability manifested by ear pain is presumed to have been incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

7.  A disability manifested by dry eyes is presumed to have been incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for degenerative joint disease of the right and left knees, tinnitus, right and left leg numbness, ear pain, and dry eyes.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2)). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   

Bilateral Knees 

The Veteran seeks service connection for a bilateral knee disability.  As a preliminary matter, the Board notes that service connection for a bilateral knee disability was originally denied in an August 2005 rating decision.  In February 2006, within one year, the Veteran resubmitted his claim for service connection.  In a December 2006 rating decision, the RO reopened the claim based on the submission of additional new and material evidence during the appeal period, but confirmed and continued the earlier denial on the merits.  See 38 C.F.R. § 3.156(b) (2010).

Service treatment records show the Veteran sustained injury to his right knee in May 2003.  He was dismounting from a 5-ton truck and struck his knee on the flatbed.  A May 2004 service record shows the Veteran complained of right knee pain of a week's duration.  He reported that the pain had begun during a training exercise in his first period of service that ended in 1983.  The diagnosis was meniscal versus ligamentous knee injury.  A March 2004 line of duty injury report shows the Veteran was treated for a left leg injury due to an improvised explosive device (IED) explosion.  Another undated clinical record shows that he complained of pain in the left leg and right arm after he was nicked by that IED.  On physical examination, an abrasion was noted on the left leg below the patella.  On a Report of Medical History Form, completed in connection with a March 2004 separation examination, the Veteran reported a history of knee trouble.  The separation examination shows the Veteran's lower extremities were abnormal.  He was noted to have a left knee scar and bilateral knee effusion and crepitus.  The clinical assessment was right knee pain, suspect degenerative joint disease.  The Veteran was advised to have an orthopedic consult after discharge.

Post-service VA outpatient treatment records show a complaint of bilateral knee pain in April 2004, status post trauma in service.  X-rays taken at this time revealed articular irregularities in both knees, consistent with mild to moderate degenerative joint disease, most pronounced at the patellae.  

The Veteran underwent a VA examination in March 2005 and reported a history of trauma to the right knee in service.  The VA examiner diagnosed degenerative joint disease of the knees with spur formation, but provided no opinion with respect to etiology.  At a June 2005 VA examination, another VA examiner confirmed the diagnosis of mild to moderate degenerative joint disease of the knee joints.  The examiner opined that the Veteran's degenerative joint disease of the bilateral knees with spurs was less likely than not etiologically related to incidents in service and was more likely than not related to the natural process of aging.  The examiner's rationale was that a person does not develop degenerative joint disease or arthritis within a short period of service, such as from January 2003 to April 2004.  

The evidence of record reveals a current diagnosis of degenerative joint disease of the bilateral knees.  There also is evidence of injury to both knees during military service.  Having established a current disability and in-service injuries, the remaining issue is whether the current bilateral knee disability is related to military service.  The Board finds that it is, based on a continuity of symptomatology.  In this respect, the Veteran has credibly reported a continuity of bilateral knee pain since service.  Such a report of continuity of symptoms since service can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds that the diagnosis of degenerative joint disease of the bilateral knees within one year of separation from active duty further supports a finding of continuity of symptomatology.  The Board is mindful of the negative June 2005 VA opinion; however, that opinion only serves to place the evidence in this case in a state of relative equipoise.  The Board finds that any remaining reasonable doubt concerning the continuity of symptomatology should be resolved in favor of the Veteran.  Accordingly, service connection for bilateral knee degenerative joint disease is granted.

Tinnitus

The Veteran seeks service connection for tinnitus.  His DD Form 214 shows a military occupational specialty (MOS) of indirect fire infantryman.  The DD Form 214 also shows combat service during the Persian Gulf War with decorations that include the Combat Infantryman Badge and the Purple Heart.  Service treatment records show the Veteran was treated for ringing in his ears in February 2004 and again in March 2004 due to IED explosions.  Post-service VA records show complaints of a sensation of ringing in the ears.  The Veteran underwent a VA examination in August 2006.  The Veteran examiner noted that the Veteran's tinnitus symptoms consisted of a high frequency, severe intensity noise that interfered with concentration and made him feel anxious, but failed to indicate whether or not the Veteran's current tinnitus is causally related to military noise exposure.  

A current tinnitus disability has been established based on the August 2006 VA examination report and the Veteran's lay testimony.  The Veteran's lay report of sensing ringing in his ears is competent to establish the readily identifiable symptoms of tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reports a continuity of difficulty with tinnitus symptoms since an IED explosion and general loud noise exposure in service.  This continuity of symptomatology satisfies the required nexus between his in-service events and his current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, reasonable doubt is resolved in his favor and service connection is granted.  

Bilateral Leg Numbness, Ear Pain, Dry Eyes

The Veteran asserts entitlement to service connection for disorders manifested by bilateral leg numbness, ear pain, and dry eyes, to include as due to undiagnosed illnesses.  Service treatment records show that the Veteran complained of decreased visual acuity in July 2003 and reported that his eyeglass prescription was over three years old.  The clinical impression was normal progression of presbyopia.  The note indicates that the Veteran needed a stronger prescription as his current one was three years old.  Service records also show that the Veteran complained of ringing in his ears in February 2004, and again in March 2004 following an IED explosion.  On a Report of Medical History Form, completed in connection with a March 2004 separation examination, the Veteran reported a history of ear trouble that he described as a sensation of pressure in his ear.  He related this symptom to IED explosions.  He also reported a history of eye trouble that both he and the examining physician related to excessive use of night vision goggles.  

The Veteran underwent a VA examination in August 2006 for his reported leg numbness.  Following a physical examination, the examiner stated that there was no evidence of neuropathy in the lower extremities by nerve conduction study.  The examiner opined that the claimed leg numbness was not caused by, the result of, or related to the Veteran's service-connected right inguinal hernia, status post herniorrhaphy.  At an August 2006 VA examination, specifically for his service-connected right inguinal hernia disability, another VA examiner opined that the Veteran's complaints of numbness in his bilateral thighs were not related to his inguinal hernia surgery.  At an August 2007 VA examination, a VA examiner stated that lower extremity numbness was not identified on examination.  There also was no evidence of peripheral neuropathy in the lower extremities by nerve conduction study done in September 2006.  The examiner opined that any reported numbness in the Veteran's bilateral lower extremities was not caused by or related to the anthrax vaccine that was administered in service.  

The Veteran underwent a VA examination in August 2006 to evaluate his claimed ear pain.  He reported symptoms of hearing loss, difficulty tolerating loud sounds, and a sensation of fullness in his left ear since 2004.  Following a clinical examination, the VA examiner stated that the Veteran had normal hearing acuity.  The examiner did not provide a diagnosis for the Veteran's complaints of ear pain and did not relate this symptom with military noise exposure.  

The Veteran was afforded a VA examination for his claimed eye disability in September 2006.  The examiner diagnosed refractive errors (including presbyopia, metropia, and astigmatism), bilateral nasal pinquecula, and mild dry eyes.  The examiner opined that the loss of vision (i.e. the refractive errors) was not related to service.

VA treatment records do not reflect diagnoses with respect to the Veteran's claimed bilateral leg numbness and ear pain.  Medical problem lists include diagnoses of refractive errors and findings of tear film insufficiency.  

Inasmuch as the Veteran's DD Form 214 shows that he served in Southwest Asia from March 2003 to March 2004, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  VA examiners have been unable to attribute the Veteran's complaints of leg numbness, ear pain, or dry eyes with any clinical diagnoses.  Thus, these current disorders constitute 'qualifying chronic disabilities' under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  The only remaining question is whether these qualifying chronic disabilities manifested either during Persian Gulf War service, or to a degree of 10 percent or more not later than December 31, 2011.  The Veteran reports that the symptoms of leg numbness, ear pain, and dry eyes initially manifested during active service in the Persian Gulf.  He is competent to report objective signs of bilateral leg numbness, ear pain, and dry eyes in service, and the service records confirm complaints of ear trouble and dry eyes at separation.  Further, there is no requirement that there be competent medical evidence of a nexus between the claimed illness and service, unlike the evidentiary requirement for 'direct' service connection.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Since the evidence shows onset of leg numbness, ear pain, and dry eyes during Persian Gulf service; service connection for these disabilities is warranted on a presumptive basis without the need to consider whether they were manifested to a degree of at least 10 percent.

With respect to the claimed eye disability, the Veteran has also been diagnosed with refractive errors and bilateral nasal pinquecula.  These disorders do not constitute undiagnosed illnesses.  Accordingly, they are not 'qualifying chronic disabilities' and presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.  Therefore, service connection will be analyzed on a direct basis.  Congenital or developmental defects, such as refractive errors of the eye, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Therefore, refractive errors of the eye are not considered a disability for VA purposes and cannot serve as a basis for awarding service connection absent evidence of aggravation during service by a superimposed disease or injury.  Here, there is no evidence of an acute eye injury or superimposed disease shown in service.  As noted, a complaint of decreased visual acuity in service was diagnosed as the normal progression of presbyopia.  Therefore, service connection for refractive errors of the eye is denied.  See 38 C.F.R. §§ 3.303(c), 4.9; Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Entitlement to service connection for bilateral nasal pinquecula is addressed in the remand section, as it requires further development.


ORDER

Service connection for degenerative joint disease of the right knee is granted.

Service connection for degenerative joint disease of the left knee is granted.

Service connection for tinnitus is granted.

Service connection for a disorder manifested by right leg numbness is granted.

Service connection for a disorder manifested by left leg numbness is granted.

Service connection for a disorder manifested by ear pain is granted.

Service connection for a disorder manifested by dry eyes is granted.


REMAND

The Veteran seeks service connection for bilateral nasal pinquecula.  At a VA examination in August 2006, a VA examiner diagnosed this disorder but did not indicate whether or not it is related to service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, this issue must be remanded for an adequate medical opinion.  In addition, the Board notes that the Veteran's service treatment records for his initial period of active duty service, (from April 1979 to April 1983) are not associated with the claims file.  These must be obtained and associated with the claims file.  

The Veteran also seeks higher initial ratings for his dysthymic disorder with anxiety features and his right inguinal hernia status post herniorrhaphy.  The claims file reflects that the Veteran likely receives ongoing VA medical treatment for these disorders; however, VA records are only current through March 2009.  Therefore, on remand, the RO must ensure that all pertinent VA treatment records, dated since March 2009, are associated with the record.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board also notes that the Veteran was last afforded VA examinations in July 2009.  In light of the outstanding records, the Board finds that after associating any outstanding VA outpatient treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination for his dysthymic disorder and right inguinal hernia.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Finally, the Veteran seeks entitlement to a TDIU.  The Board notes that the adjudication of the Veteran's claim for entitlement to a TDIU must be deferred pending the outcome of the initial adjudication of the claim of service connection for bilateral nasal pinquecula.  The assignment of initial ratings for the degenerative joint disease of the left and right knees, dry eye disorder, ear pain, and bilateral leg numbness - and higher ratings for the service-connected dysthymic disorder and right inguinal hernia- may also effect entitlement to TDIU.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or appropriate service department to obtain complete copies of the Veteran's service records from his period of active duty from April 1979 to April 1983.  All efforts to locate these records should be documented.  If the records are not found, a formal finding of unavailability must be issued and the Veteran should be notified.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his bilateral nasal pinquecula, as well as his service-connected dysthymic disorder with anxiety features and his right inguinal hernia status post herniorrhaphy.  Any records that are not currently included in the claims file should be obtained and added to the file, including VA treatment records dated from March 2009 to the present.  After securing any necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran.  

3.  Then notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his bilateral nasal pinquecula, dysthymic disorder, and right inguinal hernia symptoms.  Also, invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.  He should be provided an appropriate amount of time to submit this lay evidence. 

4.  After associating any pertinent medical records with the claims folder schedule the Veteran for an examination of the bilateral nasal pinquecula.  The claims file must be made available to the examiners for review.  All appropriate testing should be conducted, and all pertinent findings reported.  The examiner should indicate whether it is at least as likely as not that bilateral nasal pinquecula had its onset in or is causally related to military service.  All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

5.  The Veteran should be afforded a VA examination to determine the current severity of his right inguinal hernia status post herniorrhaphy.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  A complete rationale for any conclusions should be set forth in a legible report.

6.  The Veteran should be afforded a VA psychiatric examination to determine the extent and severity of his dysthymic disorder.  The claims file must be made available to the examiner.  All necessary tests should be conducted.  The examiner should also report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must also indicate the impact the Veteran's dysthymic disorder with anxiety features has on his ability to secure or follow a substantially gainful occupation.  The examiner must provide a complete rationale for any stated opinion, which must be set forth in a legible report.

7.  Finally, readjudicate the issues currently on appeal, to include entitlement to TDIU.  If any benefit sought on appeal is not granted, the Veteran must be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


